PER CURIAM.
Rhona Ottolina [shareholder] appeals the denial of her motion to inspect corporate records under section 607.1602, Florida Statutes (1993). We reverse the order denying the motion because the records previously provided to the shareholder are insufficient to allow her to ascertain the value of her stock and to determine whether the corporation has been properly administered. The need for the requested additional records is shown by the affidavit of the shareholder’s accountant, and, therefore, those records must be produced. See Computer Solutions, Inc. v. Gnaizda, 633 So.2d 1100 (Fla. 3d DCA 1994); URT Indus. v. Scorpio Music, Inc., 567 So.2d 1 (Fla. 3d DCA 1990), rev. denied, 581 So.2d 1311 (Fla.1991). The trial court erred in determining otherwise.
Reversed and remanded for further consistent proceedings.